UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                                                 04/09/2019
THOMAS GIRBES-PIERCE,                                          :
                                                               :
                           Plaintiff,                          :   OPINION AND ORDER
                                                               :
         -v-                                                   :   16-CV-7510 (JLC)
                                                               :
CITY OF NEW YORK, et al.,                                      :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        Thomas Girbes-Pierce brought this lawsuit alleging that two officers of the

New York City Police Department, Police Officer Craig Sikorski and Lieutenant Ian

Rule, violated his civil rights under federal and state law by subjecting him to

excessive force when they arrested him on September 2, 2015. Following a three-

day trial, a jury returned a unanimous verdict in favor of Girbes-Pierce against

Sikorski, in which it awarded him $1.00 in nominal damages in lieu of

compensatory damages and no punitive damages. A separate verdict was entered

in favor of Rule. Now before the Court are Sikorski’s motion for entry of judgment

as a matter of law based on qualified immunity, and Girbes-Pierce’s motions for

judgment on his state law battery claim and for a new trial on damages. For the

reasons set forth below, Sikorski’s qualified immunity motion is denied and

accordingly, Girbes-Pierce’s motion for judgment on his battery claim is granted.

However, Girbes-Pierce’s motion for a new trial on damages is denied.
I.    Background

       On October 29, 2018, trial commenced on Girbes-Pierce’s excessive force

claim brought pursuant to 42 U.S.C. § 1983, in which he alleged that Officer

Sikorski and Lieutenant Rule used excessive force when they arrested him for

allegedly buying drugs from a person on the street on September 2, 2015. 1 Girbes-

Pierce’s arrest and the disposition of the underlying charges against him were not

at issue at trial. During the trial, the jury heard two different accounts of what

transpired when Girbes-Pierce was arrested by Sikorski and Rule.

       According to Girbes-Pierce’s version of events, the incident began when his

arm was grabbed and he thought he was being mugged, and only when he was

pepper-sprayed and handcuffed did he realize that Sikorski and Rule were police

officers. See Trial Transcript (“Tr.”) at 74:22–75:19. 2 He testified that before he

was pepper-sprayed he was hit, punched, pushed, and kicked. Id. at 75:20–76:20.

Girbes-Pierce also testified that he tried to protect himself during the incident by

curling up in a fetal position, keeping his arms up to block his neck and face, and

screaming “call the police.” Id. at 75:7–15, 81:21–25.



1 On February 28, 2018, Girbes-Pierce’s federal and state false arrest and failure to
intervene claims were voluntarily dismissed with prejudice, leaving only his federal
excessive force and state battery claims at issue. See Dkt. No. 34. However, the
parties agreed not to try his state law claim because the standard of proof for his
federal excessive force and state battery claims is the same. See Proposed Jury
Instructions dated June 29, 2018, at 11–12, n.7 (citing Humphrey v. Landers, 344 F.
App’x 686 (2d Cir. 2009)); and 17, n.21, Dkt. No. 43.

2 The trial transcripts from October 29, 2018 through November 1, 2018 can be
found at Dkt. Nos. 76, 78, 80, and 82.
                                          2
       With respect to his damages, Girbes-Pierce testified that he experienced

back and shoulder pain and had “big bumps on [his] head”; he also stated that he

“couldn’t sit or stand up in the [police] precinct because of the pain.” Id. at

82:13–18. He explained that during “[t]he first couple of days [the pain] was as

severe as the first day,” and lasted “four to five weeks or so.” Id. at 83:2–6. Girbes-

Pierce also testified that the physical and emotional pain affected his ability to work

for “several months,” alleging that he “couldn’t get out of bed,” “struggled getting up

and down” from where he lived “on [the] top [floor] of a four-story walkup in Soho,”

and “was just really scared to leave [his] apartment” because “[he] was attacked and

violated and [ ] didn’t feel safe in the city anymore.” Id. at 84:5–85:9, 86:5–8.

Girbes-Pierce further testified that the incident “stripped away [his] confidence”

and “ability to socialize.” Id. at 86:5–10. He explained that he sought therapy and

was treated by doctors after the incident. Id. at 83:21–22, 85:11–14.

      According to Sikorski and Rule’s version of events, they approached Girbes-

Pierce after observing what they believed was a hand-to-hand drug transaction with

a known drug dealer, identified themselves as police officers because they were in

plain clothes, and repeatedly asked to speak with him. Id. at 137:4–12, 161:7–15,

162:2–6, 162:14–25, 223:23–224:2, 224:11–17, 230:8–20. They testified that Girbes-

Pierce ignored their requests, pushed Rule, tried to get away, attempted to run,

flailed his arms, refused to be handcuffed, and kicked Rule. Id. at 163:1–10,

175:15–176:13, 178:6–23, 179:17–180:13, 231:10–234:16, 241:6–242:7. Sikorski



                                            3
testified that the force he used to get Girbes-Pierce under control—pepper-spraying

him in the face—was not excessive but necessary to get him in handcuffs. Id. at

198:9–199:23, 209:12–21.

      On October 31, 2018, after nearly six hours of deliberation, the jury returned

a unanimous verdict in favor of Girbes-Pierce on his excessive force claim against

Sikorski, but not as to Rule. See Verdict at 1, Dkt. No. 72. The jury awarded

Girbes-Pierce no compensatory damages, but instead gave him $1.00 in nominal

damages and no punitive damages. Id. at 2. At that point in the trial, the Court

introduced the concept of qualified immunity to the jury and stated: “even though [ ]

you have found that [Girbes-Pierce] has proven his claim for excessive force as

against Officer Sikorski, Officer Sikorski still may not be liable to [Girbes-Pierce] if

he is entitled to what is called qualified immunity . . . .” Tr. 443:24–444:3. The

Court further explained that the question of qualified immunity was one for the

Court to decide but that the jury played a role in its determination. Specifically, the

jury was instructed that it would be presented with a series of factual questions,

known as special interrogatories, and its responses would aid the Court in its legal

determination regarding qualified immunity. Id. 444:10–22.

      The Court submitted special interrogatories to the jury the following day to

develop the factual record and aid the Court in its determination as to whether

Sikorski was entitled to qualified immunity as a matter of law. The first special

interrogatory asked: “What act or acts of excessive force did you find that defendant



                                            4
Sikorski committed in this case?” to which the jury responded: “Pepper-spraying

plaintiff when he was already confined.” Special Interrogatory, Dkt. No. 74. In

light of this response, the Court submitted seven additional special interrogatories

to the jury. The interrogatories and jury responses are reproduced below:

      The jury hereby unanimously makes the following findings:

      1.     Prior to using any force against plaintiff, did defendant
             Sikorski reasonably believe that plaintiff pushed Lieutenant
             Rule on September 2, 2015?

             YES __X____         NO _______

      2.     Prior to using any force against plaintiff, did defendant
             Sikorski reasonably believe that plaintiff refused to
             cooperate with police officer instructions on September 2,
             2015?

             YES __X___          NO _______

      3.     Prior to using any force against plaintiff, did defendant Sikorski
             reasonably believe that plaintiff was attempting to escape from
             him on September 2, 2015?

             YES __X____         NO _______

      4.     Did defendant Sikorski reasonably believe that plaintiff resisted
             his attempts to handcuff him on September 2, 2015?

             YES __X____         NO _______

      5.     Did defendant Sikorski reasonably believe that plaintiff kicked a
             police officer on September 2, 2015?

             YES ______          NO ___X____




                                          5
      6.     Did defendant Sikorski reasonably believe that plaintiff was
             flailing his arms during his attempts to handcuff him on
             September 2, 2015?

             YES __X____         NO _______

      7.     Before pepper spray was used, did defendant Sikorski
             reasonably believe that plaintiff was trying to get off the ground
             on September 2, 2015?

             YES ______          NO ___X____

Special Interrogatories, Dkt. No. 75.

      In sum, the jury found that prior to using any force, Sikorski reasonably

believed that Girbes-Pierce pushed Rule, refused to cooperate with police officer

instructions, and attempted to escape. Tr. at 477:17–478:5. It also found that

Sikorski reasonably believed that Girbes-Pierce flailed his arms and resisted his

attempts to handcuff him. Id. at 478:6–9, 14–17. However, the jury did not find

that Sikorski reasonably believed that Girbes-Pierce kicked a police officer or was

trying to get off the ground before he was pepper-sprayed. Id. at 478:10–13, 18–22.

      Now before the Court are the parties’ post-trial motions. On November 19,

2018, Girbes-Pierce moved for a new trial on damages under Rule 59(a) of the

Federal Rules of Civil Procedure, arguing that the jury’s award of $1.00 in nominal

damages is inconsistent as a matter of law with its finding that Sikorski used

excessive force when he pepper-sprayed Girbes-Pierce “when he was already

confined.” Plaintiff’s Rule 59 Motion for New Trial on Damages (“Pl. Damages

Mem.”) at 1, Dkt. No. 84. On November 20, 2018, Girbes-Pierce also moved for an



                                          6
entry of judgment on his state law battery claim. See Plaintiff’s Post-Trial Motion

for the Court to Enter Judgment for the Plaintiff and Against Officer Sikorsk[i] and

the City of New York on the Plaintiff’s State Law Battery Claim (“Pl. State Law

Mem.”), Dkt. Nos. 86, 86-1. 3

      On November 30, 2018, Sikorski moved for judgment as a matter of law

pursuant to Rule 50 based on qualified immunity, and for dismissal of Girbes-

Pierce’s state law battery claim. See Notice of Motion for Defendant Craig

Sikorski’s Post-Trial Motion for Judgment as a Matter of Law Pursuant to Fed. R.

Civ. P. 50 Based Upon Qualified Immunity, Dkt. No. 87; Memorandum of Law in

Support of Defendant Craig Sikorski’s Post-Trial Motion for Judgment as a Matter

of Law Pursuant to Fed. R. Civ. P. 50 Based Upon Qualified Immunity (“Def.

Mem.”), Dkt. No. 88. 4 Sikorski argues he is entitled to qualified immunity because

“it was objectively reasonable for [him] to pepper spray [Girbes-Pierce] under the

circumstances that he faced and/or controlling precedent did not clearly establish

the specific right at issue in this case.” Def. Mem. at 7. He further contends that

given his entitlement to qualified immunity, Girbes-Pierce’s state law battery claim

should not survive. Id. at 10.


3 Girbes-Pierce initially filed his motion without attaching his “Notice of Claim”
exhibit so the Court considers his amended motion, Dkt. Nos. 86 and 86-1, instead
of Dkt. No. 85, to be the operative motion.

4 Defendants asserted a qualified immunity defense in the parties’ joint proposed
jury charge and pre-trial order, Dkt. No. 43, at 11, n.5; Dkt. No. 45, at 2. At the
close of evidence, defendants moved for judgment as a matter of law based on
qualified immunity but the Court reserved its decision on the motion and submitted
the case to the jury. See Tr. at 265:5–11.
                                           7
      On January 10, 2019, the parties submitted their respective opposition

papers. See Plaintiff’s Opposition (“Pl. Opp.”), Dkt. No. 89; Defendants’ Opposition

(“Def. Opp.”), Dkt. No. 90. In his opposition, Sikorski argues that the jury never

should have answered the first special interrogatory: “What act or acts of excessive

force did you find that defendant Sikorski committed in this case?” because Girbes-

Pierce waived his right to have the question presented to the jury. Def. Opp. at 8.

On January 22, 2019, Girbes-Pierce filed a letter in response, arguing that it was

well within the Court’s discretion to submit this special interrogatory to the jury.

See Dkt. No. 91.

II.   Motion for Qualified Immunity

      A.     Legal Standards

      “Qualified immunity balances two important interests—the need to hold

public officials accountable when they exercise power irresponsibly and the need to

shield officials from harassment, distraction, and liability when they perform their

duties reasonably.” Jones v. Muniz, 349 F. Supp. 3d 377, 382 (S.D.N.Y. 2018)

(quoting Pearson v. Callahan, 555 U.S. 223, 231 (2009)). “Qualified immunity

protects officials from liability for civil damages as long as their conduct does not

violate clearly established statutory or constitutional rights of which a reasonable

person would have known.” Muschette on behalf of A.M. v. Gionfriddo, 910 F.3d 65,

69 (2d Cir. 2018); see also City of Escondido, Cal. v. Emmons, 139 S. Ct. 500, 503

(2019) (per curiam) (collecting cases) (same). “When a defendant invokes



                                           8
qualified immunity, courts consider whether the plaintiff has shown ‘(1) that the

[defendant] violated a statutory or constitutional right, and (2) that the right was

clearly established at the time of the challenged conduct.’ ” Muschette, 910 F.3d at

69 (citations and internal quotation marks omitted).

      “In excessive force cases the qualified immunity and Fourth Amendment

analyses often ‘converge on one question: Whether in the particular circumstances

faced by the officer, a reasonable officer would believe that the force employed

would be lawful.’ ” Weather v. City of Mt. Vernon, No. 08-CV-192 (RPP), 2011 WL

1046165, at *9 (S.D.N.Y. Mar. 22, 2011) (quoting Cowan v. Breen, 352 F.3d 756,

764, n.7 (2d Cir. 2003)). When the existence of a constitutional violation is

established by a jury verdict that imposes liability against a defendant for his use of

excessive force, “the remaining task for the Court is to determine whether the right

the jury found to have been violated [ ] was ‘clearly established,’ Pearson, 555 U.S.

at 231, and whether ‘it would be clear to a reasonable officer that his conduct was

unlawful in the situation he confronted.’ ” Weather, 2011 WL 1046165, at *9

(quoting Saucier v. Katz, 533 U.S. 194, 202 (2001)).

      The clearly established right must be defined with specificity, not at a high

level of generality, particularly in excessive force cases. See City of Escondido, 139

S. Ct. at 503. “An officer cannot be said to have violated a clearly established right

unless the right’s contours were sufficiently definite that any reasonable official in

the defendant’s shoes would have understood that he was violating it.” Id. (citing



                                           9
Kisela v. Hughes, 138 S. Ct. 1148, 1153 (2018)). The Supreme Court has “stressed

the need to identify a case where an officer acting under similar circumstances was

held to have violated the Fourth Amendment.” City of Escondido, 139 S. Ct. at 504

(quoting D.C. v. Wesby, 138 S. Ct. 577, 590 (2018)). “While there does not have to be

a case directly on point, existing precedent must place the lawfulness of the

particular [action] beyond debate.” City of Escondido, 139 S. Ct. at 504 (quoting

Wesby, 138 S. Ct. at 590) (internal quotation marks and citation omitted).

      B.     Application

      Sikorski argues that he is entitled to qualified immunity because “it was

objectively reasonable for [him] to pepper spray [Girbes-Pierce] under the

circumstances that he faced and/or controlling precedent did not clearly establish

the specific right at issue in this case.” Def. Mem. at 7. He recounts that the jury

found he “reasonably believed” Girbes-Pierce “pushed Lt. Rule twice, attempted to

escape, [ ] refused to comply with the officers’ instructions,” “resisted the officers’

attempts to handcuff him[,] and flailed his arms during the attempts to handcuff

him.” Id. at 8. Sikorski further asserts that, “when [Girbes-Pierce] was on the

ground, struggling against being placed in handcuffs, [Girbes-Pierce’s] three friends

were approximately 10 feet away and growing increasingly hostile towards the

officers.” Id. He contends that it was “objectively reasonable” to use pepper spray

to “end[ ] the struggle,” handcuff Girbes-Pierce, and “effectuate an arrest quickly,

especially as other methods proved ineffective.” Id.



                                            10
      Girbes-Pierce counters that “under the factual circumstances of this case,

viewed in the light most favorable to [him], it was not reasonable for Officer

Sikorski to believe he was justified in pepper-spraying [him].” Pl. Opp. at 1. He

argues that “it was clearly established that ‘the use of entirely gratuitous force is

unreasonable and therefore excessive’ and that ‘no reasonable officer could have

believed that he was entitled to use pepper spray gratuitously against a restrained

and unresisting arrestee.’ ” Id. at 2 (citing Tracy v. Freshwater, 623 F.3d 90, 99, n.5

(2d. Cir. 2010)). Girbes-Pierce further argues that “the evidence shows that [he]

was already restrained and did not pose any threat to the officers when the pepper

spray was used against him,” and “the jury plainly rejected [Sikorski’s] position at

trial that he used the pepper spray because he was unable to gain control over [him]

and that [he] was attempting to get up off the ground.” Pl. Opp. at 4.

      In this relatively straightforward excessive force case, the jury had to

determine whether defendants’ use of force against Girbes-Pierce during his arrest

was reasonable under the circumstances. It resolved this question by finding that

Sikorski’s use of pepper spray against Girbes-Pierce “when he was already confined”

was unreasonable. Thus, the jury has already determined that Sikorski violated a

constitutional right. The only remaining question for the Court is whether the right

the jury found to have been violated was “clearly established” such that it would be

clear to a reasonable officer that his conduct was unlawful in the situation he

confronted.



                                           11
       The Court finds that at the time of the incident, on September 2, 2015, it was

clearly established law that an officer uses excessive force when he pepper-sprays

an arrestee who is already “confined.” 5 “Unquestionably, infliction of pepper spray

on an arrestee has a variety of incapacitating and painful effects, and, as such, its

use constitutes a significant degree of force.” Tracy, 623 F.3d at 98 (internal

citation omitted). “Accordingly, . . . it should not be used lightly or gratuitously

against an arrestee who is complying with police commands or otherwise poses no

immediate threat to the arresting officer.” Id. In the Second Circuit, it is clearly

established that using significant force, including the significant force of pepper

spray, “against arrestees who no longer actively resisted arrest or posed a threat to

officer safety” is a Fourth Amendment violation. See Garcia v. Dutchess Cty., 43 F.

Supp. 3d 281, 297 (S.D.N.Y. 2014) (citations omitted); see also Tracy, 623 F.3d at 99,

n.5 (“[I]t was well established . . . that the use of entirely gratuitous force is

unreasonable and therefore excessive, see, e.g., Breen v. Garrison, 169 F.3d 152, 153

(2d Cir. 1999), and in light of this precedent, we presume that no reasonable officer

could have believed that he was entitled to use pepper spray gratuitously against a

restrained and unresisting arrestee.”).

       Courts have granted qualified immunity to officers when they used pepper

spray against an arrestee who was actively resisting arrest or posed a threat to

officers. See, e.g., Brown v. City of New York, 862 F.3d 182, 189–92 (2d Cir. 2017)


5 “Confinement” (n.) or “confine” (vb.) is defined as “[t]he act of imprisoning or
restraining someone; the quality, state, or condition of being imprisoned or
restrained.” Black’s Law Dictionary 362 (10th ed. 2014).
                                           12
(qualified immunity granted when arrestee refused to comply with instructions to

place her hands behind her back for handcuffing and officers warned her prior to

each application of pepper spray); McKnight v. Vasile, No. 11-CV-6328P, 2017 WL

1176051, at *28 (W.D.N.Y. Mar. 30, 2017) (“[W]here an individual is actively

resisting arrest and refusing orders, and the scene presents a risk to officer safety—

courts have granted judgment to the officers on the grounds that the use of pepper

spray was not excessive or that the officers were entitled to qualified immunity.”)

(collecting cases).

       By contrast, courts have denied qualified immunity to officers for using

pepper spray on individuals who were not actively resisting arrest or who had

already been restrained. See, e.g., Knight v. City of New York, No. 16-CV-7888

(RJS), 2019 WL 95480, at *5 (S.D.N.Y. Jan. 2, 2019) (“[A]t least since Tracy,

deploying pepper spray in the face of [an individual] ‘already in handcuffs and

offering no further active resistance’ constitutes a clearly established unreasonable

use of force.”) (citing Tracy, 623 F.3d at 98); Jackson v. Tellado, 236 F. Supp. 3d

636, 669 (E.D.N.Y. 2017) (“It is clearly established that the use of pepper spray

against a restrained and cooperative person constitutes excessive force. Once

Plaintiff was handcuffed and restrained, any additional use of force was plainly

unnecessary and thus violated clearly established law.”) (collecting cases); Toliver v.

New York City Dep’t of Corr., 202 F. Supp. 3d 328, 338 (S.D.N.Y. 2016) (“[T]he Court

is not prepared to find that [defendant’s] decision to pepper-spray Plaintiff while he



                                          13
was restrained was objectively reasonable, as it must for Defendant to prevail on

his qualified immunity argument.”) (citing Tracy, 623 F.3d at 99, n.5).

      Here, the jury explicitly found that Sikorski pepper-sprayed Girbes-Pierce

“when he was already confined.” Tr. 475:17–22. This is consistent with Sikorski’s

testimony that after Girbes-Pierce had been forced to the ground, both defendants

had a hold on him with their hands, and at different points in time used their knees

and weight to hold him down. Id. at 189:14–191:22. The jury also found that

Sikorski did not reasonably believe that Girbes-Pierce was trying to get off the

ground before he was pepper-sprayed. Id. at 478:18–22.

      Although the jury also found that Sikorski reasonably believed Girbes-Pierce

pushed Rule, attempted to escape, refused to comply with instructions, resisted

attempts to handcuff him, and flailed his arms during the attempts to handcuff him

at certain points in time during the incident, id. at 477:17–478:17, the Court must

construe the evidence in the light most favorable to Girbes-Pierce “as the party in

whose favor the jury found on the [excessive force] claim[ ] and as the party against

whom judgment [is being] sought as a matter of law.” Kerman v. City of New York,

374 F.3d 93, 114 (2d Cir. 2004). In doing so, the evidence suggests that while

Girbes-Pierce was uncooperative and resistant during the earlier stages of the

incident, defendants eventually gained control of Girbes-Pierce and Sikorski pepper-

sprayed him after he had already been physically restrained—after he was forced to

the ground, after Sikorski and Rule had a hold on him with their weight, hands,



                                         14
and knees, and when he was not trying to get off the ground. There is no basis in

the record to find that Girbes-Pierce was actively resisting arrest or posed a threat

to defendants at the time when Sikorski pepper-sprayed him.

      While it is true that Girbes-Pierce was pepper-sprayed before he was

handcuffed, handcuffing was not required for the jury to have reached an excessive

force verdict. Indeed, in Garcia v. Dutchess Cty., the court considered the situation

of a plaintiff who, like Girbes-Pierce, “was on the ground but not yet handcuffed”

when significant force was used. 43 F. Supp. 3d at 287. Under these

circumstances, the court in Garcia found that “it was a Fourth Amendment

violation to use significant force against arrestees who no longer actively resisted

arrest or posed a threat to officer safety, regardless of whether that significant force

emanated from a pepper spray canister or the trigger of a taser.” Id. at 297

(internal quotation marks and citations omitted).

      Although Sikorski cursorily cites to Davis v. Callaway, an unreported case in

which summary judgment was granted on a Fourth Amendment excessive force

claim “to a defendant-officer where the officer used pepper spray on a suspect who

was not struggling but not yet handcuffed,” see Def. Mem. at 10 (internal quotation

marks omitted) (citing No. 3:05-CV-127 (DJS), 2007 WL 1079988 (D. Conn. Apr. 9,

2007)), he provides no analysis for the Court to consider as to why this case

supports his entitlement to qualified immunity. In addition, the Court is

unpersuaded by the decision in Davis because in reaching its conclusion that the



                                           15
use of pepper spray was objectively reasonable, the court primarily relied on a

district court case that was vacated in relevant part by the Second Circuit. See

Davis, 2007 WL 1079988, at *6–7 (citing McLaurin v. New Rochelle Police Officers,

373 F. Supp. 2d 385, 394 (S.D.N.Y. 2005) (claims against defendant who sprayed

mace in face of arrestee dismissed)), vacated by, No. 04-4849-CV, 2007 WL 247728,

at *2 (2d Cir. Jan. 25, 2007) (judgment with respect to grant of qualified immunity

as to defendant who used pepper spray vacated)).

       Based on the standards discussed above, no reasonable officer could have

believed that he was entitled to use pepper spray gratuitously against an arrestee

who was restrained and no longer actively resisting arrest. Existing precedent

places the unlawfulness of pepper-spraying an arrestee who is already “confined”

beyond debate. Given that Sikorski violated Girbes-Pierce’s clearly established

right to be free from the excessive force of pepper spray when he was already

confined, such that it would be clear to a reasonable officer that this conduct was

unlawful in the situation he confronted, Sikorski is not entitled to qualified

immunity on Girbes-Pierce’s excessive force claim.

III.   Girbes-Pierce’s New York State Law Battery Claim

       A.    Legal Standards

       “New York courts analyze . . . battery claims against police officers using the

same standard applicable to excessive force claims under Section 1983.” Tompkins

v. City of New York, 50 F. Supp. 3d 426, 440 (S.D.N.Y. 2014) (citing Posr v. Doherty,



                                          16
944 F.2d 91, 94–95 (2d Cir. 1991)). Furthermore, “under New York state law,

municipalities can face liability for claims such as . . . battery under a theory of

respondeat superior.” Mesa v. City of New York, No. 09-CV-10464 (JPO), 2013 WL

31002, at *34 (S.D.N.Y. Jan 3, 2013) (citing Sankar v. City of New York, 867 F.

Supp. 2d 297, 314 (E.D.N.Y. 2012); see also Graham v. City of New York, 928 F.

Supp. 2d 610, 626 (E.D.N.Y. 2013) (same).

      Once liability has been established, “[t]he standard for determining whether

police officers enjoy immunity for . . . battery actions is the same under state law as

it is under federal law.” Graham, 928 F. Supp. 2d at 625 (collecting cases); see also

Bancroft v. City of Mt. Vernon, 672 F. Supp. 2d 391, 401 (S.D.N.Y. 2009) (“[A]s is

true of federal law, an officer’s entitlement to qualified immunity under New York

law depends on the reasonableness of his actions. The only difference between the

federal and state doctrines is that the reasonableness of an officer’s action is judged

with references to state law and the state, not the federal, constitution.”). Thus, if

defendants “fail[ ] to meet the standard for immunity under federal law, they also

fail to meet [the] standard for immunity under New York State Law.” Graham, 928

F. Supp. 2d at 626.

      B.     Application

      Given the jury’s finding of liability on his federal excessive claim, Girbes-

Pierce now seeks judgment against Sikorski and defendant City of New York, under




                                           17
the theory of respondeat superior, on his state law battery claim. 6 Girbes-Pierce

argues that “[b]ecause the essential elements of [his] federal law excessive force

claim and state law battery claim are substantially identical, a finding of liability as

to the first requires a finding of liability as to the second.” Pl. State Law Mem. at 1

(citations and internal quotation marks omitted). He further argues that “[u]nder

state law, a municipality may be held liable for common law torts on a theory of

respondeat superior.” Id. at 2 (citations omitted). Defendants City of New York and

Sikorski counter that Girbes-Pierce is not entitled to judgment on his state law

battery claim because his Notice of Claim is deficient, Sikorski is entitled to state

law immunity, and the City of New York is entitled to governmental immunity. See

Def. Opp. at 9–13.

      In light of the standards discussed above, the Court finds that Girbes-Pierce

is entitled to judgment against Sikorski and the City of New York on his state law

battery claim. First, Girbes-Pierce prevailed on his federal excessive force claim, so

it follows that he must also prevail on his state law battery claim. Second, because

the Court finds that qualified immunity does not apply under federal standards, it

is also inapplicable under state law.




6 Girbes-Pierce named the City of New York as a defendant in his complaint under
the doctrine of respondeat superior, see Complaint dated September 26, 2016 ¶¶ 3,
36, Dkt. No. 1, but the parties agreed that the City of New York would not be
identified as a defendant before the jury at trial. See Defendants’ Trial
Memorandum of Law dated June 29, 2018 at 1, Dkt. No. 46; October 1, 2018
Conference Transcript at 15:11–17, Dkt. No. 59.

                                          18
      Third, defendants perfunctorily assert that the City of New York is entitled

to governmental immunity, see Def. Opp. at 12–13, but their argument relies on

“the judgment error theory,” which is inapplicable in this case. “The judgment[ ]

error theory applies to ‘discretionary or quasi-judicial acts that involve the exercise

of reasoned judgment which could typically produce different acceptable results.’ ”

Graham, 928 F. Supp. 2d at 626, n.8 (alternations omitted) (citing Estate of

Rosenbaum by Plotkin v. City of New York, 982 F. Supp. 894, 896 (E.D.N.Y. 1997)).

However, “[t]his theory is not applicable when [ ] officers fail to follow procedures”

and “excessive force would be outside of New York City procedures.” Graham, 928

F. Supp. 2d at 626, n.8 (citations omitted).

      Finally, even though Girbes-Pierce did not specifically name Sikorski in his

Notice of Claim, see Dkt. No. 86–1, that deficiency alone is not a reason to reject the

merits of his motion. See, e.g., Mortimer v. City of New York, No. 15-CV-7186 (KPF),

2018 WL 1605982, at *11–12 (S.D.N.Y. Mar 29, 2018) (assessing merits of claims

despite failure to name individual defendant on Notice of Claim) (collecting cases);

see also Bah v. City of New York, No. 13-CV-6690 (PKC), 2014 WL 1760063, at *12

(S.D.N.Y. May 1, 2014).

IV.   Motion for New Trial on Damages

      A.     Legal Standards

      Under Rule 59(a), a court may, after a jury trial, grant a motion for a new

trial on the issue of damages. See Echevarria v. Insight Med., P.C., 72 F. Supp. 3d



                                           19
442, 465–66 (S.D.N.Y. 2014) (citing Fed. R. Civ. P. 59(a)(1)(A)) (“The court may, on

motion, grant a new trial on all or some of the issues—and to any party . . . after a

jury trial, for any reason for which a new trial has heretofore been granted in an

action at law in federal court.”). “ ‘Nevertheless, in practice courts do not grant new

trials as freely as the language [of Rule 59] suggests,’ Learning Annex Holdings,

LLC v. Rich Global, LLC, 860 F. Supp. 2d 237, 241 (S.D.N.Y. 2012), and movants

for a new trial are still held to ‘a heavy burden.’ ” Toliver, 202 F. Supp. 3d at 340

(citing Spinelli v. City of New York, No. 02-CV-8967 (RWS), 2011 WL 2802937, at *1

(S.D.N.Y. July 12, 2011)).

      When considering a Rule 59(a) motion, a court “may weigh the evidence and

the credibility of witnesses and need not view the evidence in the light most

favorable to the verdict winner.” ING Global v. United Parcel Service Oasis Supply

Corp., 757 F.3d 92, 99 (2d Cir. 2014) (quoting Raedle v. Credit Agricole Indosuez,

670 F.3d 411, 418 (2d Cir. 2012)) (internal quotation marks omitted). However,

Second Circuit cases “teach that a high degree of deference is accorded to the jury’s

evaluation of witness credibility, and that jury verdicts should be disturbed with

great infrequency.” Id. (citing Raedle, 670 F.3d at 418). When “a verdict is

predicated almost entirely on the jury’s assessments of credibility, such a verdict

generally should not be disturbed except in an egregious case, to correct a seriously

erroneous result, or to prevent a miscarriage of justice.” Id. (quoting Raedle, 670

F.3d at 418–19) (internal quotation marks omitted).



                                          20
      With respect to a nominal damages award in an excessive force case, where

“the jurors were entitled to resolve the conflicting testimony in a way that

permitted them to find that excessive force, though used, did not result in

compensable injuries, the award of only nominal damages will not be disturbed.”

Alvarez v. City of New York, No. 11-CV-5464 (JPO), 2017 WL 1506563, at *2

(S.D.N.Y. Apr. 27, 2017) (nominal damages award upheld even when plaintiff had

suffered bullet wound from excessive force) (quoting Haywood v. Koehler, 78 F.3d

101, 105 (2d Cir. 1996)) (internal quotation marks omitted). Indeed, “a jury finding

of excessive force does not automatically entitle a [plaintiff] to compensatory

damages as a matter of law.” Ali v. Kipp, 891 F.3d 59, 65 (2d Cir. 2018) (quoting

Amato v. City of Saratoga Springs, N.Y., 170 F.3d 311, 314 (2d Cir. 1999)) (internal

quotation marks omitted). “As the Second Circuit has recognized, ‘a jury could

reasonably determine that compensatory damages are inappropriate even where

excessive force was used,’ and therefore, a jury may ‘reasonably award’ only

‘nominal damages’ when the ‘victim’s claims of injury lack credibility, or where the

injuries lack monetary value.’ ” Toliver, 202 F. Supp. 3d at 336 (quoting Amato, 170

F.3d at 314). “[A] verdict should be overturned and set aside only if there is no view

of the case that can harmonize the jury’s findings.” Ali v. Kipp, No. 11-CV-5297

(NGG) (VMS), 2016 WL 7235719, at *8 (E.D.N.Y. Dec. 13, 2016) (citing Tolbert v.

Queens College, 242 F.3d 58, 74 (2d Cir. 2001)).




                                          21
      B.     Application

      Girbes-Pierce argues that “a new trial on the issue of damages is required”

because the jury’s award of $1.00 in nominal damages is inconsistent as a matter of

law with its finding that Sikorski pepper-sprayed him “when he was already

confined.” Pl. Damages Mem. at 1–2. He claims that he suffered “at least some

actual injury,” and is entitled to an award of compensatory damages. Id. at 2.

Sikorski counters that “a finding of liability on an excessive force claim based on the

use of pepper spray and an award of nominal damages are not necessarily

inconsistent,” and that Girbes-Pierce “did not prove [ ] he is entitled to

compensatory damages.” Def. Opp. at 3–4. Sikorski contends that Girbes-Pierce

“failed to adduce credible evidence” to support his argument that “the pepper spray

unquestionably caused him physical pain and suffering,” pointing out Girbes-

Pierce’s lack of testimony about any injuries from the pepper spray, the lack of

visible injuries in his mugshot, and the lack of medical treatment relating to the

pepper spray. Id. at 4, 7.

      The parties also raise certain procedural issues in their motion papers.

Girbes-Pierce recounts that at the charging conference, he objected to the inclusion

of a nominal damages charge on the grounds that such an award would be

incompatible, as a matter of law, with being pepper-sprayed in the face. Pl.

Damages Mem. at 2, n.1; see Tr. at 302:7–25. While it noted his objection, the Court

included a nominal damages instruction in its charge given the possibility that the



                                           22
jury could find that Girbes-Pierce was pepper-sprayed but suffered no compensable

injuries (which is exactly what the jury found here). See Tr. at 303:23–305:16.

Indeed, it would have been “plain error not to instruct on nominal damages in light

of the existence of a theory of the case where a constitutional violation is found but

no compensable injury.” Ali, 2016 WL 7235719, at *8 (citing Gibeau v. Nellis, 18

F.3d 107, 110–11 (2d Cir. 1994)). Thus, it was proper for the Court to include a

nominal damages instruction in its charge to the jury.

      On Sikorski’s part, he argues that the jury never should have answered the

special interrogatory: “What act or acts of excessive force did you find that

defendant Sikorski committed in this case?” because Girbes-Pierce waived his right

to ask the question by not requesting it before the general verdict was returned.

Def. Opp. at 8. He contends that without the answer to the special interrogatory,

there is no basis to upset the jury’s verdict or for Girbes-Pierce’s motion for a new

trial. Id. at 9. Sikorski initially consented to this special interrogatory at a

conference on October 31, 2018, but objected to the question at a subsequent

conference the next day. See Tr. at 446:7–450:4, 457:5–18. In any event, the Court

determined in its discretion that a response to the special interrogatory was

necessary to address the issues of the nominal damages award and qualified

immunity and submitted the question to the jury. See Estate of Jaquez by Public

Administrator of Bronx Cty. v. City of New York, 706 F. App’x 709, 717 (2d Cir.

2017) (court has discretion to submit special interrogatories to the jury if they



                                           23
would assist in making legal determinations); Barksdale v. Colavita, 506 F. App’x

82, 85 (2d Cir. 2012) (same). Thus, Sikorski’s waiver argument is without merit.

      With respect to the use of pepper spray and any injuries it may have caused,

the Court considers the evidence presented at trial. It is true that Girbes-Pierce’s

witnesses, Bridget Spillane, Noreen Lippincott, and Sarah Shapiro, testified that

they observed the effects of the pepper spray on him on the night of the incident,

explaining that his eyes and face were red and swollen, his eyes were watery with

heavy mucous, and that he was moaning, screaming, and showing signs of

discomfort and pain. See Deposition Transcript of Bridget Spillane, Tr. at 123:18–

125:3, 126:1–9; Deposition Transcript of Noreen Lippincott, Pl.’s Ex. 14, at 24:17–

19, 66:2–13, 72:6–18; Deposition Transcript of Sarah Shapiro, Pl.’s Ex. 15, at 53:11–

16, 57:7–16. 7 Nonetheless, even though the Second Circuit has recognized that the

“infliction of pepper spray on an arrestee has a variety of incapacitating and painful

effects,” Tracy, 623 F.3d at 98 (internal citation omitted), Girbes-Pierce himself

never testified to any injuries or damages from being pepper-sprayed, and his

mugshot taken after the incident, which was before the jury, did not show any

visible injuries to his face. See Def. Ex. M. “Even conduct that caused some

physical pain and resulted in side effects need not be compensated if a jury finds

that such injuries were de minimis.” Ali, 2016 WL 7235719, at *7 (citing Kerman,

374 F.3d at 123). Here, “[t]he jury could have concluded [and, in fact, did conclude]

7 Girbes-Pierce’s counsel read Spillane’s deposition to the jury at trial. See Tr. at
114:4–127:5. Lippincott’s and Shapiro’s depositions were video recorded in advance
and played for the jury at trial. Their deposition transcripts were admitted into
evidence and provided to the jury during its deliberations. Id. at 377:4–8.
                                          24
that while [Girbes-Pierce] proved he was subjected to excessive force and that he

was harmed as a result, what injury he suffered was de minimis and lacked

monetary value.” Id. (citing Toliver, 202 F. Supp. 3d at 336).

      Girbes-Pierce also offered medical records to demonstrate his medical

expenses, but his attorney, on summation, acknowledged that Girbes-Pierce did not

testify about these records during trial. See Tr. 371:6–8. However, these records,

all admitted into evidence, do not support an award of compensatory damages for

pepper spray-related injuries. The $250 medical bill from Dr. Stuart Kahn was for

an orthopedic evaluation. See Pl.’s Ex. 10. The $2,500 billing statement from Dr.

Bridget Amatore was for therapy sessions. See Pl.’s Ex. 11. And the $1,709.57

hospital bill from Lenox Hill Healthplex was for his emergency visit after the

incident (notably, the accompanying records do not include any diagnoses or

treatment related to the pepper spray). See Pl.’s Exs. 7–8. Without any supporting

testimony, there is nothing to suggest that these medical expenses were related to

Girbes-Pierce’s pepper spray-related injuries. Moreover, there is no mention of

swollen eyes or mucous discharge in these medical records to suggest that Girbes-

Pierce had received any treatment as a result of being pepper-sprayed. “[T]he jury

could have reasonably concluded that [Girbes-Pierce] failed to support his claims of

injury such that any compensatory damages award would have been purely

speculative.” Alvarez, 2017 WL 1506563, at *3. “When a jury ‘is unable to compute

the monetary damages except by engaging in pure speculation and guessing,’ an



                                         25
award of nominal damages is appropriate.” Id. (quoting Hyppolite v. Collins,

No. 3:11-CV-588 (WIG), 2015 WL 2179772, at *4 (D. Conn. May 8, 2015)).

      The Court also considers the jury’s verdict in light of the credibility of the

witnesses, mindful that “a high degree of deference is accorded to the jury’s

evaluation of witness credibility.” ING Global, 757 F.3d at 99 (citing Raedle, 670

F.3d at 418). “The law is clear that ‘the jurors were not required to accept the

entirety of either side’s account, but were free to accept bits of testimony from

several witnesses and to make reasonable inferences from whatever testimony they

credited.’ ” Ali, 891 F.3d at 66 (quoting Haywood, 78 F.3d at 105). And “[t]he jury

was free to conclude that the truth lay somewhere between the[ ] [parties’] versions

of the relevant events.” Ali, 891 F.3d at 66. Indeed, the jury’s verdict reflects such

a compromise—finding Sikorski liable for excessive force but also that Girbes-Pierce

did not suffer any compensable injuries.

      In Toliver v. New York City Dep’t of Corr., a case analogous to both the facts

and procedural posture here, the court rejected plaintiff’s motion for a new trial on

damages after a nominal damages award because “the jury could have found

[p]laintiff’s testimony regarding his injuries to be wildly exaggerated and unworthy

of belief . . . and yet still have found that [defendant’s] use of pepper spray was

unjustified and malicious.” 202 F. Supp. 3d at 340. Although Girbes-Pierce argues

that his case is distinguishable and that he “did not suffer from the same lack of

credibility as the plaintiff in Toliver,” Pl. Damages Mem. at 7–8, and that may be



                                           26
true to an extent, his credibility was certainly challenged at trial. During his cross-

examination, defendants attempted to undermine Girbes-Pierce’s credibility by: (1)

showing how he had exaggerated details such as how many officers had “attacked”

him and how many meetings he had scheduled for the day after the incident, Tr. at

87:17–23, 95:21–97:4; (2) demonstrating that he had been drinking alcohol at

multiple locations on the night of the incident, id. at 88:11–12, 95:16–20;

(3) exposing that he had left his apartment for a work event only one week after the

incident even though he testified that he could not get out of bed for three to four

weeks, id. at 107:23–110:3; and (4) suggesting that his emotional testimony on the

witness stand was an “act” because he had gone to acting school, id. at 110:4–17.

      The record in this case provides an insufficient basis on which to conclude

that the jury’s verdict was “egregious”, “seriously erroneous,” or a “miscarriage of

justice.” ING Global, 757 F.3d at 99. For the reasons discussed above, there is a

path by which the jury could have arrived at an award of only nominal damages.

The jury could have credited Girbes-Pierce’s version of events when it found that

Sikorski’s use of pepper spray “when he was already confined” was excessive and

unreasonable under the circumstances, and yet also concluded that Girbes-Pierce

suffered only minimal injuries from the pepper spray, without credibly proving any

resulting physical, emotional, or financial damages. There is thus no basis to upset

the jury’s award of $1.00 in nominal damages.




                                          27
V.    Conclusion

      For the foregoing reasons, Sikorski’s motion for judgment as a matter of law

based on qualified immunity is denied (Dkt. No. 87); Girbes-Pierce’s motion for

judgment on his state law battery claim against Sikorski and the City of New York

is granted (Dkt. No. 86); and Girbes-Pierce’s Rule 59(a) motion for a new trial on

damages is denied (Dkt. No. 84). The Clerk of Court is respectfully directed to close

Dkt. Nos. 84 through 87 and enter judgment in the amount of $1.00 in favor of

Girbes-Pierce and against the City of New York and Sikorski, and to dismiss the

complaint against defendant Rule.

      SO ORDERED.

Dated: April 9, 2019
       New York, New York




                                         28
